DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 03/22/2022.  Claims 17-25 are pending.  Claim 17 independent.  Claims 21-25 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US Pub. No.: 2007/0213688).
Regarding claims 17-20, Klein discloses a device (10, Figs. 1-2, the device is fully capable for forming substantially linear a channel in soft tissue filled with aqueous gel depending on how aqueous/water the gel is), comprising an oblong rotationally symmetric rigid pin (tubular needle 12, Fig. 1-2, claim 6, and Para. [0075], oblong pin is rotationally symmetric because the oblong pin 12 is in form of a cylindrical tube with a distal round tip; the tubular needle is rigid and formed of stainless steel) comprising a distal section (the distal section of 12 from the distal end 16 to the distal aperture 18, Figs. 1 and 2) extending from the distal towards the proximal end, a central section (the section with the apertures 18 and extending toward the proximal end) extending from the distal section towards the proximal end, and a proximal section (the proximal section of 12, Figs. 1 and 2) extending from the central section to the proximal end, a central conduit (central conduit or lumen of 12, Figs. 1 and 2) extending from the proximal end to the distal section, the central conduit providing fluid connection between a reservoir (reservoir, e.g. fluid source, Paras. [0077] and [0086]) fully capable for an aqueous gel (the reservoir is fully capable for holding aqueous gel) disposed at the proximal end of the conduit and bores (apertures 18, Figs. 1 and 2) disposed in the central section radially extending from the central conduit (Figs. 1-4 and Paras. [0077]-[0080], the central conduit provides fluid connection between a reservoir, which is fully capable of holding an aqueous/watery gel, disposed at the proximal end of the conduit and bores .
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivey (US Pat. No.: 5,605,537).
.

    PNG
    media_image1.png
    849
    568
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. In response to the argument(s) on page 7 of the response filed on 03/22/2022, the cannula (tubular needle 12, Fig. 1-2) of Klein is rigid and formed of stainless steel (Fig. 1-2, claim 6, and Para. [0075]) and fully capable of forming a substantially linear channel in soft tissue (Fig. 1) filled with aqueous gel depending on how aqueous or water the gel is and the amount of pressure is applied because the cannula 12 of Klein is for delivering a fluid into the body tissue.  While a hardened gel may have difficulty of passing through the central conduit and the bores of Klein, but there are aqueous/watery gels that are quite watery and fully capable of passing through the central conduit and the bores of Klein similar to the fluids described in Klein.
Furthermore, claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivey (US Pat. No.: 5,605,537) as explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3810471 A		Truhan; Andrew discloses an aspirating cannula comprising a rigid pin having a plurality of holes formed on the pin for transferring fluid in and out of the body.
                                                                                                                                                                         

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771